SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 November 21, 2013 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) Moshe Aviv Tower, 53rd floor, 7 Jabotinsky St., Ramat-Gan, 52520, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto are the interim condensed consolidated financial statements of R.V.B. Holdings Ltd. (the “Company”) as of September 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/ Ofer Naveh Name: Ofer Naveh Title: Chief Financial Officer Date: November 21, 2013 R.V.B. Holdings Ltd. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2013 (UNAUDITED) R.V.B. Holdings Ltd. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2013 (Unaudited) TABLE OF CONTENTS Page INTREIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Financial Position 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Changes in Equity 4-8 Condensed Consolidated Statements of Cash Flows 9-10 Notes to the Condensed Consolidated Financial Statements 11-14 1 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION September 30 December 31 2 0 1 3 2 0 1 2 2 0 1 2 $ in thousand (UNAUDITED) ASSETS Current assets Cash and cash equivalents Accounts receivable Total current assets Non-current assets Restricted bank deposit Fixed assets, net Intangible assets, net - Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS EQUITY Current liabilities Loans from banks and others - - Related party (see note 4b) 56 - - Liability in respect of dismantling and vacating fixed assets - - Accounts payable and accruals Total current liabilities Non-current liabilities Accounts payable and accruals - - Options at fair value through profit and loss - - Liability to the Office of the Chief Scientist - Liability in respect of dismantling and vacating fixed assets - Total non-current liabilities Equity attributable to owners of the Company Non-controlling interests Total equity Total liabilities and equity Yair Fudim Chairman of the Board Ofer Naveh CFO Approval date of the financial statements: November 19, 2013 The accompanying notes are an integral part of the interim condensed consolidated financial statements. 2 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the nine month period ended September 30 For the three month period ended September 30 For the year ended December 31 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 2 0 1 2 $ in thousand (UNAUDITED) Revenues - 62 - 31 62 Expenses Operating expenses and facility maintenance Marketing expenses 56 Administrative and general expenses Other expenses, net (see note 4b) - Total expenses Loss from ordinary activities ) Financing income 39 17 35 Financing expenses ) ) - ) ) Total financing income (expenses), net 5 63 17 19 Loss for the period ) Total comprehensive loss for the period ) Loss and total comprehensive loss attributable to: Owners of the Company ) Non-controlling interests ) Loss per share (in $) Basic and diluted loss per share ) Shares (thousands) Weighted-average number of ordinary shares of nominal NIS 1.00 par value outstanding used in calculation of the basic and diluted loss per share The accompanying notes are an integral part of the interim condensed consolidated financial statements. 3 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the nine month period ended September 30, 2013 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2013 64 ) Changes during theperiod (unaudited) Share-based payment - - 6 - 6 - 6 Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - - ) 6 - ) 6 Loss for the period - - - ) Total comprehensive loss for the period - - - ) Balance as of September 30, 2013 (unaudited) 70 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the nine month period ended September 30, 2012 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2012 - ) Changes during theperiod (unaudited) Share-based payment - - 54 - 54 - 54 Issue of ordinary shares ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - ) 54 - ) 54 Loss for the period - - - ) Total comprehensive loss for the period - - - ) Balance as of September 30, 2012 (unaudited) 54 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the three month period ended September 30, 2013 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of July 1, 2013 76 ) Changes during theperiod (unaudited) Share-based payment - - (6
